DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/01/2022 has been entered and fully considered.
In light of applicant's amendment filed 04/01/2022, the 35 U.S.C § 112(b) rejection has been withdrawn.
In light of applicant's amendment filed 04/01/2022, the claim interpretation has been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 12-13 of Remarks, filed 04/01/2022, with respect to the rejection of claims 1, 10, 17-19 and 20 have been fully considered and are persuasive.  The respective rejection of these claims, and their respective dependents, has been withdrawn.

Allowable Subject Matter
Claims 1, 4-10, 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Durham” (USPGPUB 2017/0285976) and “Medwed” (USPGPUB 2020/0380140), fails to teach or suggest, either individually or in combination, the claimed subject matter as recited by
claims 1, 10, 17-19 and 20. By virtue of the amendment file 04/01/2022 and as discussed in an Interview held on 03/14/2022, Applicant incorporated subject matter of claims 2-3, 11 and 12, including their intervening claims as proposed by the Examiner, into each respective independent claims 1, 10, 17-19 and 20, in order to overcome the prior art of record. Applicant agreed to take the language previously presented by claims 1, 10, 17-19 and 20 and incorporated that language in combination with language in claims 2-3, 11 and 12 that corresponds to this amendment. Thus, by virtue of the amendments discussed within the Interview claims 1, 10, 17-19 and 20 are not fairly taught or suggested, either individually or in combination, by the prior art of record, and so these claims are deemed allowable. The dependent claims which further limit claims 1, 10, 17-19 and 20 also are deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491